Citation Nr: 1140439	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for schizoaffective disorder, from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1986 to January 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2000 decision by the RO which denied service connection for schizoaffective disorder.  The Board remanded the appeal for further development in April 2005 and August 2006, and in May 2007 granted service connection for schizoaffective disorder.  By rating action in June 2007, the RO assigned a 50 percent evaluation; effective from March 1, 1999, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this claim have been obtained by VA.  

2.  Since service connection was established, the Veteran's psychiatric symptoms are not shown by any credible or competent evidence to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for schizoaffective disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.126, 4.130, Part 4, including Diagnostic Code 9411 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  That notwithstanding, the Veteran and his representative were nevertheless apprised of the rating criteria for schizoaffective disorder in the statement of the case promulgated in November 2007.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and was offered an opportunity for a personal hearing, but declined.  The Board finds that the most recent VA examination in August 2009 was comprehensive and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's schizoaffective disorder since the VA examination.  The examiner personally interviewed and examined the Veteran, elicited a medical and occupational history, conducted a battery of psychological tests, included a detailed analysis of the facts, and provided a rational explanation for his conclusions.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

In this regard, the RO made attempts to obtain records from various departments within the Social Security Administration (SSA) concerning the Veteran's reported grant of disability benefits in 2002.  A reply from the SSA in December 2008, was to the effect that his records could not be located.  In light of the foregoing, the Board finds that no further action is necessary in this regard.  

Based on a review of the claims file, the Board concludes that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where schizoaffective disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where schizoaffective disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where schizoaffective disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  




Factual Background & Analysis

Historically, service connection was granted for schizoaffective disorder by the Board in May 2007 based on findings that the Veteran's current schizoaffective disorder pre-existed service and was aggravated by service.  During the development leading to this decision, VA made several requests to the Veteran to provide the names and addresses of the healthcare providers who had treated him for any psychiatric problems subsequent to service.  The Veteran, however, declined to supply any specific information and advised VA that he made exhaustive attempts to obtain the records but that they were unavailable.  The Veteran was subsequently examined by VA in September 2005, and in an addendum report, dated in February 2006, a VA psychologist concluded that while his symptoms in service were probably manifestations of a pre-existing schizoaffective disorder rather than a personality disorder, it was less likely than not that the pre-existing disorder was aggravated by service.  Nevertheless, the Board concluded in May 2007, that the legal criteria to establish entitlement to service connection benefits had been met.  

In June 2007, the RO assigned a 50 percent evaluation; effective from March 1, 1999, the date of receipt of his original claim.  38 C.F.R. § 3.400(b)(2).  The Veteran disagreed with the rating assigned giving rise to the current appeal.  

In connection with his claim for increase, numerous VA medical records showing treatment from 1995 to the present have been obtained.  The Veteran was also examined by VA in August 2009, at which time he underwent a battery of psychological tests.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history, clinical findings and an analysis of the psychological test results.  The Veteran reported a number of complaints including "grandiose thoughts" that he could invent things that would make him rich, thoughts of suicide and hopelessness, paranoia, binge eating, no appetite, sleeping for days, not being able to sleep at all, problems forming relationships, forgetting his age, the rapture and Armageddon.  The Veteran reported that his medications were not working and that he felt he was getting worse by the day.  

The examiner noted that the Veteran's VA treatment records from 1995 to 1998 were consistent with substance abuse and substance induced mood disorder, and were not consistent with a psychiatric disorder.  He also noted that while the findings on a private hospital report in 2005 were consistent with a psychotic disorder, urinalysis at that time was positive for cocaine and other illegal drugs which, he commented, could have been the cause for his symptoms.  In fact, urinalysis as recent as January 2009 were positive for cocaine and amphetamines.  

On mental status examination, the Veteran was alert, well oriented, well-groomed and cooperative.  His mood was presented as mildly anxious with constricted and somewhat blunted affect, though seemingly contrived.  The Veteran denied any suicidal or homicidal ideations, hallucinations or delusions and his attention, memory and judgment were within normal limits.  

In reporting the psychological test results, the examiner noted that the Veteran produced a moderately elevated score for PTSD which was well above the cut-off for the diagnosis, suggesting that his endorsement of symptoms was consistent with moderately severe PTSD.  He also noted that the Veteran's overall symptom severity on a broad assessment for mental disorders was greater than that of 99.7 percent of male psychiatric outpatients, and 99.99 percent of male non-patients in the normative sample.  The Veteran produced highly elevated scores on the Obsessive-Compulsive, Interpersonal Sensitivity, Depression, Anxiety, Hostility, Phobic Anxiety, Paranoid Ideation, and Psychoticism scales, and a mildly elevated score on the Somatization scale.  The Veteran was also administered the current "gold standard" for the assessment of response style, and scored in the "Definite" range on five of the eight primary scales, and in the "Probable" range on two of the three remaining primary scales.  Based on the normative samples, the examiner noted that individuals with results similar to those obtained by the Veteran have a 100 percent probability of having feigned psychiatric symptoms.  

To distinguish whether the Veteran's results reflected the intentional or unintentional feigning of symptoms, he was administered a symptom validity test (SVT).  The Veteran's score on the SVT was significantly poorer than would be expected by chance alone, strongly suggesting intentional feigning.  The examiner indicated that the Veteran's SVT scores corroborated his scores from other tests and strongly suggested that his response style in the current exam involved the conscious and intentional feigning of psychiatric symptoms.  

Due to the results from this testing, which suggested the intentional feigning of psychiatric symptoms, the examiner stated that the severity of the Veteran's mental health condition, if any, was unclear and, therefore, the relationship between his current mental health and his occupational and social functioning was also unclear.  The examiner noted that the Veteran's self-described social and occupational impairment was not supported by any collateral information in the claims file.  The examiner indicated that his diagnosis and opinion were based on a longitudinal review of the claims file, examination of the Veteran and the DSM-IV guidelines.  Based on the test results and inconsistencies in the Veteran's documented treatment history, the examiner indicated that it was quite possible that the Veteran did not experience schizoaffective disorder.  He noted that the Veteran's previous diagnoses of schizoaffective disorder appear to have been based predominantly on his subjective reports of symptoms with no documented, objective assessment of feigning conducted.  The examiner also noted that the Veteran was permitted as much time as he needed to include whatever additional information he wished, and voiced no concerns or complaints when asked about his experience of the examination.  

In this case, the Veteran's psychiatric picture is complicated by several factors including a history of polysubstance abuse, and his tendency to feign his symptoms as evidenced by results from recent comprehensive VA psychological testing.  Another factor for consideration is the Veteran's credibility concerning his drug use.  For example, when seen by VA in May 2006, the Veteran denied any alcohol or drug use.  However, a drug screen conducted that very day was positive for cocaine.  Similarly, a private medical report, dated in June 2006, was positive for benzodiazepines, cocaine, cannabinoid and barbiturates.  On a private examination in May 2007, the Veteran reported that his most recent use of marijuana was "a couple of years ago" and said that he never bought it and used it only with friends.  Elsewhere, he reported that he bought it for his girlfriend.  He also said that he snorted cocaine "once or twice" in his mid-30's, (which would have been in approximately 1997), inconsistent with the positive screen in 2006.  Subsequently, in January 2008, the Veteran reported that he uses cocaine every couple of months and has an occasional beer, but denied any use of marijuana, because it stays in his system too long.  On a private medical record in January 2009, the Veteran reported a history of cocaine and crack cocaine use, but said that he was sober for two years.  However, a subsequent VA urine drug screen in January 2009 was positive for cocaine.  (See VA examination report).  

When hospitalized by VA in January 2001, the Veteran reported that he attempted suicide in 1979, and was thinking of harming himself with an overdose of medication.  However, on a subsequent inpatient note in January 2001, the Veteran denied that he ever tried to kill himself and said that he wanted to live.  On a private report in May 2007, the Veteran reported that he attempted suicide by prescription overdose about a year earlier.  However, a review of the medical reports of record failed to reveal any treatment or history of a suicidal attempt.  

Given the forgoing contradictory and inconsistent statements by the Veteran, the Board does not consider him a credible historian in this case.  

An essential element of the VA rating system requires the claimant's cooperation, particularly when an examination is necessary to determine the current severity of the disability at issue.  In this case, the competent evidence of record shows that the Veteran had not been fully cooperative and has not provided a credible history as he has provided inconsistent and contradictory information concerning the extent and severity of his psychiatric symptomatology.  The Veteran's continued drug abuse further complicates his clinical picture and obfuscates the Board's ability to determine the actual degree of impairment associated with his schizoaffective disorder.  Without the Veteran's cooperation, the Board is unable to ascertain the current severity of his psychiatric disorder.  

The Board also notes that the Veteran has been evaluated as having a GAF scores ranging from 40 to 70.  The GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  However, the Board is not required to assign a rating based merely on such score.  For the reasons discussed above, the Board finds that reliance on the reported scale scores is not warranted in this case, since the veracity of the underlying symptoms on which the scores would be based are not credible.  

Under the circumstances described above, the Board concludes the criteria for an evaluation in excess of 50 percent for the Veteran's psychiatric disability are not met at anytime during the pendency of this appeal.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, there is no objective evidence that any manifestations related to the Veteran's service-connected disorder are unusual or exceptional.  The schedular rating criteria adequately contemplates impairment caused by the Veteran's psychiatric disorder.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this regard, the Board notes that a claim for TDIU was separately denied by the RO in August 2009, and was not appealed.  As the Veteran's only service-connected disability is his schizoaffective disorder, further consideration of this issue is not warranted.  


ORDER

An initial evaluation in excess of 50 percent for schizoaffective disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


